Citation Nr: 0614737	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1976, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for hypertension.  The 
veteran perfected a timely appeal to the Board as to the 
issue of entitlement to secondary service connection for 
hypertension.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims, in essence, that his hypertension is 
related to his service-connected diabetes mellitus.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2005).  Furthermore, a disability which is 
aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The veteran was afforded a May 2003 VA examination to 
determine whether his hypertension had been caused or 
aggravated by his service-connected diabetes mellitus.  
However, the examination report indicates that the veteran's 
claims file was not available to the examiner for review 
prior to diagnosis.  In order to ensure a fully informed 
examination, a medical VA examiner must consider the records 
of prior medical examinations and treatment.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  Thus, this case must be 
remanded to allow the examiner to review the claims folder.

Also, while stating an opinion as to the likelihood that the 
veteran's hypertension was caused by his diabetes mellitus, 
the examiner did not state an opinion as to the likelihood 
that such hypertension had been aggravated by the veteran's 
diabetes mellitus.  Upon reviewing the claims folder, the 
examiner should state whether it is at least as likely as not 
that the veteran's current hypertension was caused by his 
diabetes mellitus, and whether it is at least as likely as 
not that his hypertension is aggravated by his diabetes 
mellitus.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should arrange for the veteran's 
claims folder to be reviewed by the 
examiner who prepared the May 2003 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable), and request that he 
prepare an addendum addressing the link 
between any currently diagnosed 
hypertension and the veteran's service-
connected diabetes mellitus.  The 
veteran's claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  The examiner should 
specifically state whether it is at 
least as likely as not that the 
veteran's current hypertension (1) is 
proximately due to or is the result of 
his service-connected diabetes mellitus 
or (2) is aggravated by his diabetes 
mellitus.  The veteran need not be re-
examined unless an examination is 
deemed necessary.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






